DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Allowance Subject Matter
Claims 1, 4-12, 15-24 and 26-29 are allowed. 

                                             EXAMINER’S COMMENTS
3. This communication warrants No Examiner's Reason for Allowance, the remarks filed on 01/04/2022 and 11/15/2021  make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). As such the reasons for allowance is evident from the record and no statement is deemed necessary (see MPEP 1302.14). Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance’. In event of any post- allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PMEST.



lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://oatentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www. uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (INUSA OR CANADA) or 571-272-1000.

/DEREENA T CATTUNGAL/
 Primary Examiner, Art Unit 2431